Citation Nr: 0321636	
Decision Date: 08/28/03    Archive Date: 09/04/03

DOCKET NO.  01-09 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for the 
residuals of a heat stroke.

2.  Entitlement to a compensable rating for right arm 
thrombosed vein excision scars with lateral cutaneous nerve 
involvement.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1998 to October 1998 and from February 1999 to May 
2000.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 2001 rating decision 
by the Winston-Salem, North Carolina, Regional Office (RO) of 
the Department of Veterans Affairs (VA), which granted 
service connection for heat injury pseudoseizures and right 
arm thrombosed vein excision scars and denied service 
connection for a respiratory disorder.  Subsequently, the 
case was transferred to the RO in Columbia, South Carolina.  
In August 2001, the appellant submitted a notice of 
disagreement with the March 2001 rating decision and the 
issues were addressed in an October 2001 statement of the 
case.  In her November 2001 VA Form 9, she perfected her 
appeal as to the increased rating claims and in 
correspondence dated in April 2002 she withdrew her appeal as 
to service connection for a respiratory disorder.

In April 2002 correspondence the veteran raised a claim of 
service connection for left arm thrombosis secondary to a 
service-connected disability.  This matter is referred to the 
RO for appropriate action.

The issue of entitlement to a rating in excess of 20 percent 
for the residuals of a heat stroke is addressed in a remand 
which follows this decision.


FINDING OF FACT

The appellant's service-connected right arm thrombosed vein 
excision scars with lateral cutaneous nerve involvement are 
manifested by residual right forearm numbness and disfiguring 
scars, without evidence of limitation of function, painful or 
tender superficial scarring, deep scar of areas exceeding 6 
square inches, or more than mild incomplete paralysis of the 
musculocutaneous nerve.




CONCLUSION OF LAW

A 10 percent rating, but no higher, is warranted for right 
arm thrombosed vein excision scars with lateral cutaneous 
nerve involvement.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.118, Codes 7805, 7806 (before and after 
August 30, 2002), 7801 (after August 30, 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes at the outset that there has been a 
significant recent change in VA law.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have also been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000.

The Board finds that the applicable mandates of the VCAA and 
implementing regulations are met.  The veteran was notified 
of the VCAA provisions by correspondence dated in August 
2001.  The RO advised the veteran of the evidence necessary 
to substantiate her claim by various documents during the 
course of this appeal.  These documents adequately notified 
her of the evidence necessary to substantiate the matter on 
appeal and of the action to be taken by VA.  As the veteran 
has been kept apprised of what she must show to prevail in 
her claim, what information and evidence she is responsible 
for, and what evidence VA must secure, there is no further 
duty to notify.  See Generally Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The veteran's service medical records and all identified and 
authorized post-service medical records have been requested 
or obtained.  In claims for disability compensation the VCAA 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The 
veteran underwent VA compensation examinations pertinent to 
her claim in July 2000 and May 2002.  The Board finds the 
available medical evidence is sufficient for an appellate 
determination of the issue on appeal.  

Background

Service medical records show the veteran underwent 
excision/biopsy for thrombosed veins to the right brachium, 
antebrachium, and wrist in November 1999.  Subsequent records 
show she complained of numbness in the right upper extremity.  
A December 1999 report noted progressive subjective sensory 
loss in the right arm and hand in a non-anatomical 
distribution.  

On VA examination in July 2000 the veteran complained of 
numbness, tingling, and weakness in the upper extremities, 
more pronounced to the right.  She stated she had lumps in 
her right arm and experienced a constant lack of feeling and 
weakness in the right arm which limited her activities.  The 
examiner noted the veteran's skin was normal except for 3 
small, approximately 1 centimeter (cm) in length, scars at 
the right lateral aspect of the biceps, forearm, and dorsum 
of the hand.  They were slightly depressed, but well healed 
without keloid formation.  There was some slight 
disfigurement due to underlying tissue loss.  Neurological 
examination, sensory and motor, was normal.  It was noted the 
veteran was right hand dominant.  She was able to make a 
tight fist and her hand strength was normal.  The examiner 
noted she seemed to have normal dexterity and that loss of 
grip strength and fatigue were not observed.  There was no 
evidence of weakness, fatigue, or incoordination to the 
elbows or wrists.  The diagnoses included status post 
multiple biopsy scars to the right arm and forearm with 
slight disfigurement and some underlying tissue loss, but 
without evidence of sensory loss.  

On VA neurological examination in May 2002 the veteran 
complained of numbness localized to the radial aspect of the 
right forearm.  The examiner noted there was no Tinel's sign 
with percussion over the median or ulnar nerves and no 
trophic or vasomotor changes to suggest reflex sympathetic 
dystrophy.  The peripheral pulses were normal.  Motor 
examination revealed normal bulk, strength, and tone and fine 
motor movements were normal.  Muscle stretch reflexes were 1+ 
and symmetric in the upper extremities.  There was 
hypesthesia to pinprick and light touch of the right forearm 
in a distribution consistent with lateral cutaneous nerve 
involvement.  The diagnoses included residual right forearm 
numbness status post venous thrombectomy, with permanently 
altered sensation but no associated motor impairment.  

In correspondence dated in July 2002 the veteran asserted 
that a compensable rating was warranted for the numbness and 
limited use of her right arm.  She stated the injury to her 
arm had diminished her ability to lead a normal life.  

In June 2003, the Board notified the veteran and her 
representative that the regulations for rating skin 
disabilities were revised effective August 30, 2002.  In July 
2003, the veteran reported she had no additional evidence to 
present in support of her appeal.

Analysis

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claim for a higher rating when placed 
in appellate status by disagreement with the original or 
initial rating award (service connection having been allowed, 
but not yet ultimately resolved), remains an "original 
claim" and is not a new claim for an increased rating.  See 
Fenderson, 12 Vet. App. 119.  In such cases, separate 
compensable evaluations may be assigned for separate periods 
of time if such distinct periods are shown by the competent 
evidence of record during the pendency of the appeal, a 
practice known as "staged" ratings.  Id. at 126.

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2.

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14.

The Court has held that disabilities may be rated separately 
without violating the prohibition against pyramiding unless 
the disorder constitutes the same disability or symptom 
manifestations.  See Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).  

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable rating are not met.  38 C.F.R. § 4.31.

In exceptional cases where evaluations provided by the Rating 
Schedule are found to be inadequate an extraschedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to a 
service-connected disorder.  38 C.F.R. § 3.321(b).

The Board notes that during this appeal the regulations for 
the evaluation of skin disabilities were revised effective 
August 30, 2002.  See 67 Fed. Reg. 49590-49599 (July 31, 
2002) and corrections 67 Fed. Reg. 58448-58449 (Sept. 16, 
2002).  The Court has held that where the law or regulations 
governing a claim are changed while the claim is pending, the 
version most favorable to the claimant applies (from the 
effective date of the change), absent congressional intent to 
the contrary.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  Therefore, the veteran's claim will be considered 
under both the old and new law.

In this case, the Board finds the veteran's service-connected 
scars are more appropriately rated under the old criteria for 
eczema (Code 7806).  Although the RO rated the disability 
under Code 7805 for scars with limitation of function, the 
probative evidence demonstrates this female veteran has 
disfiguring scars involving an exposed area of skin that are 
not adequately rated under Code 7805.  The Board notes that 
there is an impairment (disfigurement) here that is not 
recognized by Code 7805.  It is significant to note that 
prior to the August 30, 2002, revision the Rating Schedule 
did not include specific ratings for scars, other than to the 
head, face, or neck, that were deep or that caused limitation 
of function (now included as Code 7801).

Under the old law the Rating Schedule provided ratings for 
eczema with slight exfoliation, exudation or itching, if on a 
non-exposed surface or small area (0 percent); when there was 
exfoliation, exudation or itching, involving an exposed 
surface or extensive area (10 percent); with exudation or 
itching constant, extensive lesions, or marked disfigurement 
(30 percent); and when there is ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or the area was exceptionally repugnant (50 
percent).  38 C.F.R. § 4.118, Code 7806 (before August 30, 
2002).

The current Rating Schedule provides ratings for dermatitis 
or eczema when there is less than 5 percent of the entire 
body or less than 5 percent of exposed areas affected, and 
when no more than topical therapy is required during the last 
five months (0 percent); when there is at least 5 percent, 
but less than 20 percent, of the entire body, or at least 
5 percent, but less than 20 percent, or exposed areas 
affected, or when intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 
twelve month period (10 percent); when there is 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas affected, or when systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more, but not constantly, 
during the past 12-month period (30 percent); and when more 
than 40 percent of the entire body or more than 40 percent of 
the exposed area affected, or when constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs are required during the past 12-month 
period (60 percent).  38 C.F.R. § 4.118, Code 7806 (after 
August 30, 2002).

Under the old and new law the Rating Schedule provides 
ratings for scars when there is evidence of tenderness and 
pain on objective demonstration (10 percent) or limitation of 
function of the part affected.  See 38 C.F.R. § 4.118, Codes 
7804, 7805 (before and after August 30, 2002).

The current Rating Schedule provides ratings for scars, other 
than to the head, face, or neck, that are deep or that cause 
limitation of function for an area or areas exceeding 6 
square inches (39 sq. cm.) (10 Percent), for an area or areas 
exceeding 12 square inches (77 sq. cm.) (20 Percent), for an 
area or areas exceeding 72 square inches (465 sq. cm.) (30 
Percent), or for an area or areas exceeding 144 square inches 
(929 sq. cm.) (40 Percent).  See 38 C.F.R. § 4.118, Code 7801 
(after August 30, 2002).

The Rating Schedule provides ratings for disability of the 
musculocutaneous nerve to the major (dominant) extremity when 
there is evidence of mild incomplete paralysis (0 percent), 
moderate incomplete paralysis (10 percent), severe incomplete 
paralysis (20 percent), or complete paralysis of the nerve 
(30 percent).  See 38 C.F.R. § 4.124, Code 8517.  

Based upon the evidence of record, the Board finds the 
appellant's service-connected right arm thrombosed vein 
excision scars with lateral cutaneous nerve involvement are 
manifested by residual right forearm numbness and disfiguring 
scars with loss of tissue to an exposed area of skin.  
Numbness, loss of tissue, and the disfiguring effects of the 
scars have been noted by VA examiners.  The Board further 
finds that these symptoms are most appropriately rated under 
Code 7806 for eczema (as that code best reflects all aspects 
of disability shown) and that the old version of the law is 
more favorable to the veteran.  The medical evidence 
demonstrates the symptoms have been static since the date of 
her original claim.  Therefore, a 10 percent rating, but no 
higher, is warranted effective from the date following the 
veteran's separation from active service.

The medical evidence, however, demonstrates no limitation of 
function, painful or tender superficial scarring, symptoms 
analogous to eczema affecting more than 20 percent of her 
body or exposed areas, deep scar of areas exceeding 6 square 
inches, or more than mild incomplete paralysis of the 
musculocutaneous nerve.  The veteran's subjective complaints 
of additional functional loss are inconsistent with the 
objective medical findings and the medical opinions of 
record.  Therefore, the Board finds that a separate rating 
for neurologic impairment is not warranted.

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disorder, that would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating.  Therefore, referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

A 10 percent rating is granted for right arm thrombosed vein 
excision scars with lateral cutaneous nerve involvement, 
subject to the regulations governing payment of monetary 
awards.


REMAND

As noted above, there has been a significant recent change in 
VA law.  The VCAA and implementing regulations apply in the 
instant case.  See VAOPGCPREC 11-2000.  In claims for 
disability compensation the VCAA requires VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  Although the record includes VA 
examination reports addressing the issue remaining on appeal, 
the Board finds an additional examination is required for an 
adequate determination.  

Accordingly, the case is REMANDED for the following:

1.  The veteran should be requested to 
identify all sources of VA and non-VA 
medical treatment she received for her 
residuals of a heat stroke since 
May 2002.  The RO should obtain complete 
copies of the medical records (not 
already in the claims folder) from all 
identified sources.  

2.  The veteran should be scheduled for 
an appropriate VA examination to 
determine the current nature and severity 
of any present residuals she has as a 
result of a heat stroke during active 
service.  The examiner should be 
specifically requested to address whether 
the veteran's symptoms of heat 
sensitivity, sensitivity to physical 
exertion, and episodes of dizziness and 
nausea are due to heat stroke in service 
and, if so, to discuss the frequency of 
any such symptoms.  The examiner should 
arrange for any tests or studies 
necessary for an adequate opinion (note 
the veteran's request for a "heat stress 
test").  The claims folder must be 
available to, and reviewed by, the 
examiner.  The examiner should explain 
the rationale for any opinion given.

3.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the remaining issue 
on appeal with consideration of all 
applicable laws and regulations.  If the 
benefit sought remains denied, the 
veteran should be furnished an 
appropriate SOC and afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other action must be handled in an expeditious 
manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



